DETAILED ACTION

This action is responsive to the preliminary amendment filed on 11 July 2022.

Status of the Claims
Claims 1-20 have been canceled.
Claims 21-40 are newly added.
Claims 21-40 are pending.

Notice of AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not sufficiently descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.
Priority
Claims 21-40 are not entitled to the benefit of prior-filed Application Nos. 16/534,419 and 16/852,888.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. § 120. The later-filed application must be an application for a patent for an invention which is also disclosed in the prior-filed application (nonprovisional application or provisional application). The disclosure of the invention in the prior-filed application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a) or the first paragraph of pre-AIA  35 U.S.C. § 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this application. 
Regarding claim 21, there is a lack of support for at least the following limitations: “receiving a plurality of selection icons, wherein the selection icons are updated based on the adding or removing of the result icons,” “performing a second search to identify available options, based on the plurality of selection icons,” “determining based on the first search and second search at least one overlapping icon,” and “adding or removing result icons, relative to the result icons, based on the at least one overlapping icon, thereby resulting in updated result icons.” The prior-filed applications do not disclose these limitations for at least the same reasons provided below with respect to the disclosure of the instant application.
Claims 21-30 depend on claim 21, and thus are not supported for at least the reasons given above. 
Claims 31-40 are also not supported for at least the same reasons given above.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-40 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, there does not appear to be adequate support for the following newly amended/added limitations: “receiving a plurality of selection icons, wherein the selection icons are updated based on the adding or removing of the result icons,” “performing a second search to identify available options, based on the plurality of selection icons,” “determining based on the first search and second search at least one overlapping icon,” and “adding or removing result icons, relative to the result icons, based on the at least one overlapping icon, thereby resulting in updated result icons.” 
Applicant should specifically indicate support in the original disclosure for new or amended claims. MPEP §§ 2163(II)(A)(3)(b), 2163.06(I). Applicant has not specifically indicated support for the newly amended/added claim limitations. Furthermore, a review by the Examiner of the original disclosure failed to find sufficient description of these limitations. Rather, the specification merely describes identifying additional options (e.g., model year 2020) that are available based on previously selected options (e.g., black color). Specification ¶¶ 143-145. There is no mention of “overlapping icons” or “selection icons.”
Claims 21-30 are rejected for substantially the same reason indicated above for claim 21, at least due to their dependence on the claim.
Claims 31-40 are rejected for substantially the same reasons given above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Roach et al, US 2017/0277364 A1.
Regarding claim 21, Roach anticipates a system for modifying graphical user interfaces, comprising: one or more processors; and one or more storage devices storing instructions that, when executed by the one or more processors, configure the one or more processors to perform operations comprising: 
Displaying a plurality of result icons, a plurality of filter icons displaying options, and a search button. Roach teaches a graphical user interface (GUI) comprising result icons (i.e., images VIF 115), filter icons displaying options (i.e., filter options 118), and a search button (i.e., button 108). Roach fig. 3A.
Receiving a selection of at least one of the result icons or at least one of the filter icons. Roach teaches receiving a selection of a results icon. Roach ¶ 68, fig. 3B (UI display 340). Additionally, Roach teaches receiving a selection of a filter icon. Id. ¶ 61, fig. 3A (UI display 310)
Performing a first search, based on the selection, to identify available options. Roach teaches updating the GUI to present filter icons corresponding to a selected results icon. Roach ¶ 68, fig. 3B (UI display 350). 
Adding or removing result icons based on the identified available options. Roach teaches updating the display results icons based on selection of available options. Roach ¶ 64, fig. 3A (UI display 320). 
Receiving a plurality of selection icons, wherein the selection icons are updated based on the adding or removing of the result icons; performing a second search to identify available options, based on the plurality of selection icons; determining based on the first search and second search at least one overlapping icon; adding or removing result icons, relative to the result icons, based on the at least one overlapping icon, thereby resulting in updated result icons; and transmitting the updated result icons to a graphical user interface for display to a client device. Roach teaches iteratively updating the GUI to display results icons and filter icons based on user selection. Roach ¶¶ 44-45.
Regarding claim 22, which depends on claim 21, Roach discloses wherein the graphical user interface comprises a thumbnail. Roach fig. 3A.
Regarding claim 23, which depends on claim 21, Roach discloses wherein the first search comprises a search of local memory. Roach ¶ 29.
Regarding claim 24, which depends on claim 21, Roach discloses wherein the operations further comprise dynamically removing result icons associated with options that are unavailable for the removed result icons. Roach ¶ 68.
Regarding claim 25, which depends on claim 21, Roach discloses wherein the operations further comprise removing, from the graphical user interface, interactive icons associated with options that are unavailable for the plurality of result icons. Roach ¶ 68.
Regarding claim 26, which depends on claim 25, Roach discloses wherein the interactive icons comprise at least one of a button or toggle icon. Roach fig. 3A (filter option selections 119).
Regarding claim 27, which depends on claim 21, Roach discloses wherein the operations further comprise dynamically adding icons to the graphical user interface, wherein the added icons are associated with options that are available based on the identified available options. Roach ¶ 68.
Regarding claim 28, which depends on claim 21, Roach discloses wherein the operations further comprise refreshing the graphical user interface based on the available options and the updated result icons. Roach ¶ 68.
Regarding claim 29, which depends on claim 28, Roach discloses wherein the refreshing further comprises readjusting at least one of a size or location of at least one of the updated result icons. Roach ¶ 68.
Regarding claim 30, which depends on claim 21, Roach discloses wherein the operations further comprise transmitting the updated result icons to online resources. Roach ¶¶ 34-35.
Claims 31-39 are drawn to instructions stored in a medium that implement the functions of the system recited in claims 21-29, respectively. Accordingly, these claims are rejected for substantially the same reasons as indicated in the above rejections of the corresponding claims.
Claim 40 is drawn to a method for performing the functions of the system recited in claim 21. Accordingly, this claim is rejected for substantially the same reasons as indicated in the above rejection of the corresponding claim.

Conclusion
Although particular portions of the prior art may have been cited in support of the rejections, the specified citations are merely representative of the teachings. Other passages and figures in the cited prior art may apply. Accordingly, Applicant should consider the entirety of the cited prior art for potentially teaching all or part of the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher D Kells whose telephone number is (571)270-7729. The examiner can normally be reached Mon. - Fri., 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Asher D. Kells
Primary Examiner
Art Unit 2144



/Asher D Kells/             Primary Examiner, Art Unit 2144